Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to teach or disclose a cylindrical member positioned proximal of the first angled camming surface at a proximal portion of the implant and a cylindrical member positioned distal of the second angled camming surface at a distal portion of the elongated delivery member.  Of the closest prior art, Anderson (US 2016/0228123) teaches the distal portion of the delivery member and the proximal portion of the implant terminate in angled camming surfaces, but fails to disclose the claimed cylindrical portions positioned as claimed.  Palermo (US 5,250,071) discloses a cylindrical member positioned at a proximal end of the implant and a cylindrical member positioned at a distal end of the delivery member.  However, Palermo fails to disclose the claimed camming surfaces.  Furthermore, it would not be obvious to one of ordinary skill in the art to combine Palermo and Anderson due to Anderson’s nesting arrangement of the camming surfaces (Figs 1A-B). 	
	Regarding claim 9, the prior art fails to teach or disclose a system for delivering a vascular implant, as claimed, particularly wherein the elongated delivery member includes a tubular member and a first coil attached to the tubular member extending distally therefrom and a textile structure axially spaced from a distal end of the tubular member, and a second coil positioned within the textile structure in combination with the other claimed elements.  Of the closest prior art, Que (US 2008/0300616) discloses a delivery member with a coil (80) and a braid member (89) at a distal end of a tubular member (30) (Fig 4).  However, Que fails to disclose the particular claimed arrangement of the tube, coil, and braid with the textile structure axially spaced from a distal end of the tubular member and fails to disclose a second coil distinct from the first coil positioned within the textile structure.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771